DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claim 1 is generic to the following disclosed patentably distinct species:
a heterocyclic compound represented by Formula 1 (reproduced below)


    PNG
    media_image1.png
    187
    426
    media_image1.png
    Greyscale

wherein:
Ar1 and Ar2 are independently selected as 
    (a) a group represented by Formula 3A or Formula 3F
    (b) a group represented by Formula 3B
    (c) a group represented by Formula 3C
    (d) a group represented by Formula 3D or Formula 3E
    (e) a C6-C60 aryl group unsubstituted or substituted with at least one Z31
X51 (if present) is selected as 
    (a) N(Z51a)
    (b) C(Z51a)(Z51b) or Si(Z51a)(Z51b)
    (c) O or S
    (d) a single bond
X54 (if present) is selected as 
    (a) N(Z54a)
    (b) C(Z54a)(Z54b) or Si(Z54a)(Z54b)
    (c) O or S
X55-X57 (if present) are each independently selected as 
    (a) N
    (b) C(Z55) / C(Z56) / C(Z57) respectively 
X1 to X3 are identified as one of the two scenarios presented in Claim 1
    (a) one selected from X1 to X3 is N and the others thereof are not N
    (b) each of X1 to X3 is not N
X11 to X13 are identified as one of the following scenarios 
    (a) X11 to X13 are each C(CN)
    (b) at least one of X11 to X13 is N wherein the ring comprises 
	      (i) 1 N 
	      (ii) 2 N
	      (iii) 3 N
L1 to L5 are each independently identified as 
    (a) a single bond
    (b) a linker other than a single bond within the scope of Formula 1          (the specific linker need not be identified) 
and
 a heterocyclic compound represented by Formula 1 other than a compound in the scope of (A) above wherein the compound is specifically identified.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. For example, a heterocyclic compound of group (A) wherein Ar1 and Ar2 are each (b) a group represented by Formula 1B with X51 being (c) O or S, X1 to X3 meet the scenario wherein (b) each of X1 to X3 is not N, X11 to X13 meet the scenario wherein (b) at least 1 of X11 to X13 is N and (ii) the ring includes 3 N atoms, and L1 to L5 are each independently (a) single bonds would present mutually exclusive characteristics compared to a heterocyclic compound of group (A) wherein Ar1 and Ar2 are each (e) a C6-C60 aryl group unsubstituted or substituted with at least one Z31, X1 to X3 meet the scenario wherein (a) one selected from X1 to X3 is N and the others thereof are not N, X11 to X13 meet the scenario wherein (a) each of X11 to X13 are C(CN), and L1 to L5 are each independently (b) a linking group according to Formula 1. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
If (A) is elected, the pertinent variables Ar1-Ar2, X51, X54, X55-X57, X1-X3, X11-X13, and L1-L5 must be elected within the framework described above. 
If (B) is elected, the heterocyclic compound must be specifically identified. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species of groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789